DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-8 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statements (IDS) have been filed on 10/25/2019 and 05/17/2020 and reviewed by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 12/01/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitations of “said engagement tongue extends from said first peripheral ridge” in claim 1 and “said engagement seat being blind at the outer surface of said lateral engagement edge opposed claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "the access to the inner space" in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the access to the inner space” to --access to an inner space--.
Claim 1 recites the phrase "the outside" in line 13. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the outside” to --an outside--.
Claim 1 recites the phrase "the inside" in line 14. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the inside” to --an inside--.
Claim 1 recites the phrase "the positioning of" in line 16. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the positioning of” to --positioning--.
Claim 1 recites the phrase "the automatic engagement" in line 17. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the automatic engagement” to --an automatic engagement--.
Claim 1 recites the phrase "the entire peripheral extension" in lines 19-20. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the entire peripheral extension” to --an entire peripheral extension--.
Claim 1 recites the phrase "the entire peripheral extension" in lines 20-21. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the entire peripheral extension” to --an entire peripheral extension--.
Claim 2 recites the phrase "the extension direction" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the extension direction” to --an extension direction--.
Claim 3 recites the phrase "one of the two shorter basin side walls" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “one of the two shorter basin side walls” to --one of two shorter basin side walls--.
Claim 4 recites the phrase "the thickness" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the thickness” to --a thickness--. Claim 5 is rejected for similar reasons.
Claim 4 recites the phrase "the thickness" in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the thickness” to --a thickness--. Claim 5 is rejected for similar reasons.
Claim 4 recites the phrase "the outer surface" in line 6. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the outer surface” to --an outer surface--. Claim 5 is rejected for similar reasons.
Claim 4 recites the phrase "the inner surface of said basin" in line 7. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the inner surface of said basin” to --an inner surface of said basin--. Claim 5 is rejected for similar reasons.
Claim 4 recites the phrase "said engagement seat being blind at the outer surface of said lateral engagement edge opposed to said inner surface or at the inner surface of said basin side wall of said basin comprising said engagement seat" in lines 6-8. This renders the claim vague and indefinite, since it is unclear how the engagement seat can be considered as “blind”, in light of the definition of the word “blind” which is commonly known to mean “unable to see”. For purposes of examination, the phrase is being interpreted with respect to the Applicant’s Specification and Drawings, as “said engagement seat not protruding out of the outer surface of said lateral engagement edge opposed to said inner surface or at the inner surface of said basin side wall of said basin comprising said engagement seat”. Additionally, it seems as if the engagement seat (as shown in the Applicant’s Drawings) is flush (not “blind”) at the outer surface of the lateral engagement edge.
Claim 6 recites the phrase "the entire periphery" in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the entire periphery” to --the entire peripheral extension--. 
Claim 6 recites the phrase "which sealing gasket" in line 10. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “which sealing gasket” to --which the sealing gasket--. 
Claim 7 recites the phrase "the contact" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the contact” to --contact--. 
Claim 8 recites the phrase "the disengagement" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the disengagement” to --disengagement--. 
Claim 8 recites the phrase "the pressing action" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the pressing action” to --a pressing action--. 
Claims 2-8 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Malnati et al. (U.S. Pub. 20060254528) in view of Phelan et al. (U.S. Pat. 5572953).
In regard to claim 1, Malnati et al. discloses a cage for housing laboratory animals, said cage comprising: a basin and a movable lid configured and dimensioned to be positioned over said basin in a first closed position in which it prevents the access to the inner space delimited by said basin and repositioned in a second open position in which it does not prevent said inner space from being accessed (Fig. 1, where there is a basin 2 and a lid 1 configured to be positioned over the basin 2 in a first closed position (when lid is attached to basin) and repositioned in a second open position (when lid is removed from basin)), said basin comprising a bottom wall with at least one substantially flat portion and a plurality of side walls extending upwardly from said bottom wall and joined to one another to define said inner space (Fig. 2, where the basin 2 has a bottom wall with at least one substantially flat portion and a plurality of side walls extending upwardly from the bottom wall and joined to one another to define the inner space), said lid comprising a main portion and a lateral engagement edge defined by a corresponding plurality of side walls which are reciprocally joined (Figs. 1-5, where the lid 1 has a main portion and a lateral engagement edge defined by a corresponding plurality of side walls which are reciprocally joined), each extending from said main portion to give said lateral engagement edge a skirt or apron shape (Figs. 1-5, where the lateral engagement edge of the lid 1 at least gives the lid 1 a skirt or apron shape), wherein with said lid in said first closed position, said lateral engagement edge is positioned adjacent to said side walls (Figs. 1-2, when the lid 1 is in the first closed position, the lateral engagement edge is positioned adjacent to said side walls of the basin 2); wherein said cage comprises an engagement tongue extending from one of said basin side walls towards the outside of said basin or from said lateral engagement edge towards the inside of said lateral engagement edge, respectively (Fig. 5, where there is an engagement tongue 7 extending from one of said basin 2 side walls towards the outside of said basin 2); wherein said cage comprises an engagement seat defined by said lateral engagement edge or by said basin side wall, respectively (Fig. 5, where there is an engagement seat 11 defined by the lateral engagement edge of the lid 1); and wherein the positioning of said lid over said basin side walls in said first closed position results in the automatic engagement of said engagement seat by said engagement tongue (Figs. 1-5 and Paragraph [0032], where positioning the lid 1 over the basin 2 side walls (in the first closed position) at least results in the automatic engagement of the engagement seat 11 by the engagement tongue 7); wherein said cage comprises a first peripheral ridge extending from said basin side walls towards the outside of said basin side walls (Fig. 2A, where there is a first peripheral edge 21 extending from the basin 2 side walls towards the outside of the basin 2 side walls) along the entire peripheral extension of said basin side walls or from said lateral engagement edge over the entire peripheral extension of said lateral engagement edge, respectively, and towards the inside of said lateral engagement edge, to join said basin side walls or said side walls of said lateral engagement edge, respectively (Fig. 2A and Paragraph [0025], where the first peripheral edge 21 extends along the entire peripheral extension of the basin 2), and said engagement tongue has a smaller peripheral extension than the peripheral extension of said first ridge (Figs. 1-5, where the engagement tongue 7 has a smaller peripheral extension than the peripheral extension of said first ridge 21), and in that said tongue has an extension towards the outside of said basin side walls or towards the inside of said lateral engagement edge, respectively, which is greater than that of said first ridge (Figs. 1-5 and Paragraphs [0025], where the engagement tongue 7 has an extension 7’’’ towards the outside of the basin 2 side walls which is at least greater than that of the first peripheral edge 21). Malnati et al. does not disclose said engagement tongue extends from said first peripheral ridge. Phelan et al. discloses said engagement tongue extends from said first peripheral ridge (Fig. 7, where there is an engagement tongue 25 extending from the first peripheral ridge 29). Malnati et al. and Phelan et al. are analogous because they are from the same field of endeavor which include animal enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Malnati et al. such that said engagement tongue extends from said first peripheral ridge in view of Phelan et al. The motivation would have been to have the engagement tongue be integrally part of the peripheral ridge of the basin walls. This would allow the lid to attach to the peripheral ridge of the basin walls and enable a higher attachment point for the lid onto the basin, increasing the inner volume of the device in the closed position. Furthermore, having the engagement tongue be integrally part of the peripheral ridge of the basin walls reduces the number of parts needed for manufacturing and assembly, thereby decreasing production costs for the device. 
In regard to claim 2, Malnati et al. as modified by Phelan et al. discloses the cage according to claim 1, wherein the extension direction towards the outside of said basin side walls or towards the inside of said lateral engagement edge, respectively, of said engagement tongue lies in a plane which is substantially parallel to said at least one substantially flat portion of said bottom wall (Malnati et al., Fig. 5, where the engagement tongue 7 extension 7’’’ lies in a plane which is substantially parallel to said at least one substantially flat portion of said bottom wall of the basin 2).
In regard to claim 3, Malnati et al. as modified by Phelan et al. discloses the cage according to claim 1, wherein said basin and said lid have a substantially rectangular plan shape and therefore each comprises four side walls opposed to one another in pairs, and in that said engagement tongue extends from one of the two shorter basin side walls among said four side walls or of said lateral engagement edge, respectively (Malnati et al., Figs. 1-5, where the basin 2 and the lid 1 have a substantially rectangular shape which comprise four side walls opposed to one another in pairs and the engagement tongue 7 extends from one of the smaller basin 2 side walls).
In regard to claim 4, Malnati et al. as modified by Phelan et al. discloses the cage according to claim 1, wherein said engagement seat extends from the inner surface of said lateral engagement edge which, with said lid in said first closed position, is adjacent to said basin side walls, over part of the thickness of said lateral engagement edge, or from the outer surface of said basin side walls over part of the thickness of the basin side wall comprising said engagement seat, respectively (Malnati et al., Figs. 1-5, where the engagement seat 11 extends from the inner surface of the lateral engagement edge of the lid 1 over part of the thickness of the lateral engagement edge of the lid 1), said engagement seat being blind at the outer surface of said lateral engagement edge opposed to said inner surface or at the inner surface of said basin side wall of said basin comprising said engagement seat, respectively (Malnati et al., Figs. 1-5, where the engagement seat 11 is not protruding out of the outer surface of the lateral engagement edge of the lid 1).
In regard to claim 5, Malnati et al. as modified by Phelan et al. discloses the cage according to claim 1, wherein said engagement seat extends from the inner surface of said lateral engagement edge which, with said lid in said first closed position, is adjacent to said basin side walls, over the entire thickness of said lateral engagement edge or from the outer surface of said basin side walls over the entire thickness of the basin side wall comprising said engagement seat, respectively (Malnati et al., Figs. 1-5, where the engagement seat 11 extends from the inner surface of the lateral engagement edge of the lid 1 over the entire thickness of the lateral engagement edge of the lid 1), said engagement seat thus being through and open at the outer surface of -3Docket No. 216,366said edge opposed to said inner surface or at the inner surface of said basin side wall comprising said engagement seat, respectively (Malnati et al., Figs. 1-5, where the engagement seat 11 is through and open at the outer surface of the lateral engagement edge of the lid 1).
In regard to claim 6, Malnati et al. as modified by Phelan et al. discloses the cage according to claim 1, wherein said basin comprises a second peripheral ridge extending parallel to said first peripheral ridge towards the outside of said basin along the entire periphery of said basin or from said lateral engagement edge over the entire peripheral extension of said lateral engagement edge and towards the inside of said lateral engagement edge, respectively (Malnati et al., Fig. 2A and Paragraph [0025], where the peripheral ridge 21 has a second peripheral ridge parallel to and above the first peripheral ridge in a U-shaped configuration), to join said basin side walls or said said side walls of said lateral engagement edge, respectively, wherein said second peripheral ridge, together with said first peripheral ridge, defines a housing seat with a substantially U-shaped transverse section having an opening facing the outside of said basin or the inside of said lateral engagement edge, respectively (Malnati et al., Fig. 2A and Paragraph [0025], where the first and the second peripheral ridge define a U-shaped housing seat with an opening facing the outside of the basin), and in that a sealing gasket is accommodated in said housing seat, which sealing gasket is configured and dimensioned to ensure the isolation of said inner space with said lid in said first closed position (Malnati et al., Figs. 1-5 and Paragraph [0025], where there is a sealing gasket 22 in the U-shaped housing seat that is configured to ensure the isolation of the inner space when the lid is in the closed position).
In regard to claim 7, Malnati et al. as modified by Phelan et al. discloses the cage according to claim 6, wherein said sealing gasket comprises a portion extending through said opening of said housing seat (Malnati et al., Figs. 1-5 and Paragraph [0032], where the sealing gasket 22 has a lip 23 that extends out of the opening of the housing seat), and in that with said lid in said first closed position, said extending portion of said gasket is elastically deformed by the contact with said lateral engagement edge of said lid or with said basin side wall, respectively (Malnati et al., Figs. 1-5 and Paragraph [0032], where the lip 23 of the sealing gasket 22 deforms when in contact with the lateral engagement edge of the lid in the closed position).
In regard to claim 8, Malnati et al. as modified by Phelan et al. discloses the cage according to claim 1, wherein the disengagement of said tongue from said engagement seat takes place by pressing towards said inner space, the pressing action being exerted on said side wall from which said tongue extends or which comprises said engagement seat, respectively (Malnati et al., Figs. 1-5 and Paragraph [0033], pressing the latch portion of the engagement tongue 7, towards the inner space, disengages the engagement tongue portion 7’’’ from the engagement seat 11 ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of animal enclosures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647